Citation Nr: 1446781	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected (NSC) pension benefits in the amount of $26,647.00.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Committee on Waivers and Compromises in St. Paul, Minnesota, which denied a waiver of overpayment for NSC pension benefits in the amount of $26,647.00.  The claims file was subsequently transferred to the Regional Office (RO) in Manchester, New Hampshire.    

The Veteran was scheduled for a video conference hearing in January 2014.  However, in a January 2014 letter, the Veteran canceled his hearing request.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In January 2011, VA mailed notice of indebtedness to the Veteran's correct address of record.  

2.  The Veteran did not file a timely request for waiver of recovery of indebtedness.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of NSC pension benefits in the amount of $26,647.00 is denied.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, VA has a duty to provide specific notification to the veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002). 

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2) (2013).  The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either VA or postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  Id.  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

In connection with the mailing of correspondence and the presumption of regularity in the administrative process, the U.S. Court of Appeals has held that VA may rely on the "last known address" shown of record, and that the burden is on the appellant to keep VA apprised of his or her whereabouts.  See McCullough v. Principi, 
15 Vet. App. 272, 275 (2001); see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998) (en banc); Edwards v. Peake, 22 Vet. App. 57 (2008).  In this case, the Veteran was notified in January 2011 of an overpayment in the initial amount of $26,647.00.  The January 2011 letter informed the Veteran of his right to dispute the debt and the right to request a waiver of his obligation to repay the debt.  It also stated that a document entitled "Notice of Rights and Obligations" was enclosed.  The letter indicated that the withholding of the Veteran's benefits would begin in April 2011.  The Veteran received a nearly identical letter in February 2011 informing him of his overpayment, right to dispute the debt, and right to request a waiver of his obligation to repay the debt.  The February 2011 letter also enclosed a document entitled "Notice of Rights and Obligations" and indicated that the withholding of the Veteran's benefits would begin in May 2011.  The record shows that the January 2011 notice letter was mailed to the Veteran's then address of record, a Post Office (P.O.) box of 3428 that he provided in his July 2005 claim for pension benefits while the February 2011 notice letter was mailed to a P.O. box of 4142.  There is nothing in the record to suggest that the January 2011 letter was returned to VA by the U.S. Postal Service as undeliverable.  Indeed, in a November 2011 Report of General Information, the Veteran is documented as saying that he had used the mailing address with the P.O. box of 3428 until around April 2011, when he had switched to his current address of "21 Grapevine Rd."  However, the Veteran did not file a claim for waiver of recovery of overpayment until September 2011.     

The Veteran alleged that at the time the notice letter had been sent to him, another couple had been responsible for collecting his mail.  He stated that although the other couple was usually quite reliable, a piece of mail could have been absently discarded.  He also indicated that he would "not discount the slim chance that [the letter] never arrived, but will instead repeat that [he] never knew about [the notice letter]."  However, as the January 2011 notice letter was mailed to the Veteran's correct address and was not returned as undeliverable, any bare allegations of nonreceipt, without more, are insufficient to rebut the presumption of regularity.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (appellant's statement of nonreceipt, without more, is not clear evidence that can be used to rebut the presumption of regularity).  Accordingly, the Veteran is presumed to have received notice of the January 2011 letter, and the "Notice of Rights and Obligations" appended thereto.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (holding "that the law requires only that VA mail notice and then presume the regularity of the administrative process "in the absence of clear evidence to the contrary'").

Furthermore, even if there were a delay in the receipt of the January 2011 letter, the Board finds that the evidence does not demonstrate that any alleged delay was the result of an error by either VA or postal authorities or due to other circumstances beyond the Veteran's control.  The Veteran's report that another couple could have absently discarded his mail is speculative and not the type of circumstance beyond his control that would have resulted in his ability to receive mail at his P.O. box back in 2011.  Because the Veteran's request for waiver is deemed to be untimely, he is not entitled to waiver of overpayment of pension benefits.  As such, his claim is denied.


ORDER

Waiver of recovery of an overpayment of NSC pension benefits in the amount of $26,647.00 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


